Title: To James Madison from Mathew Carey, 22 April 1825
From: Carey, Mathew
To: Madison, James


        
          Dear sir
          Philada April 22. 1825
        
        I take the liberty of sending by this mail some recent publications, all of my writing, except two marked P & S. the first by R Peters, Esqr the second by Mr Strickland.
        If you can furnish me with any materials for the Annals, I shall be thankful for them. Respectfully Your obt. hble. servt
        
          Mathew Carey
        
      